Citation Nr: 0127683	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  00-24 158A	)	DATE
	)
	)



THE ISSUE

Whether clear and unmistakable error (CUE) exists in a Board 
of Veterans' Appeals (Board) decision dated December 2, 1993, 
which found no CUE in an August 1980 RO rating action denying 
service connection for glaucoma, residuals of an eye injury, 
and refractive error.

(The issues of entitlement to higher rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling; entitlement to a total rating for 
compensation purposes based on individual unemployability 
prior to September 1, 1998; whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for urticaria; and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for reduced visual acuity; 
will be the subject of a separate decision of the Board of 
Veterans' Appeals).



REPRESENTATION

Moving party represented by:  Marshall O. Potter, Jr., Esq.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in July 1995 
seeking the Board's review of a December 1993 Board 
decision-which found no CUE in an August 1980 RO rating 
action that denied service connection for glaucoma, residuals 
of an eye injury, and refractive error-to determine whether 
that decision involved CUE.

2.  The Board received notice on August 24, 2001, that the 
CUE review motion had been withdrawn.


CONCLUSION OF LAW

The motion claiming CUE in a December 1993 Board decision 
having been withdrawn, the motion is dismissed.  38 C.F.R. 
§ 20.1404(f) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2001), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).



ORDER

The motion is dismissed without prejudice.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (2001).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



